SAM GLASSCOCK 11] COURT OF CHANCERY COURTHOUSE

VICE CHANCELLOR 34 THE CIRCLE
GEORGETOWN, DELAWARE 19947

Petitioner in the amount of $3,750.00. Inadvertently, I signed a form of order
provided by Petitioner’s counsel that imposed that order as a judgment against both
Marshall Jenney and his wife, Erin C. Jenney, also a party Respondent. Mrs...
J enney became a party after a sham transfer of the real property at issue from Mr...
J enney to Mrs. Jenney. I found that that transfer was in contempt of this Court’s
attempt to enforce a settlement that was entered as a Court Order. Because Mrs.i
J enney participated, at least passively, in the sham transaction, Petitioner’s counsel
assumed that she should be a part of the order awarding attorneys’ fees, and drafted
a form of order accordingly. However, I have made no ﬁnding of vexatious
litigation against Mrs. J enney, and, in my haste to trim this litigation to its perhaps—
indestructible root, I signed the July 22 Order without sufficient consideration. In
sum, the Order assessing fees as a judgment against both J enneys was error on my
part. Therefore, I have vacated the July 22 Order. It is void and of no effect. I
have attached a substitute Order imposing the fees in question as a judgment
against Marshall J enney, solely,

I note that this matter came before me on the J enneys’ Motion under Rules
59(e) and (f) to alter or amend the July 22 Order. That speaking Motion generated
an Answering Memorandum and a Reply. In the context of everyday litigation—
as opposed to salt-the-earth, kill-and-be-killed litigation of the kind now before

me—the matter of whether the Order in question contained an error would have

 

           

 

       

 

m